DETAILED ACTION
This is a final Office action addressing applicant’s response 10 March 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 are withdrawn from consideration.
Claims 4-6, as renumbered, are pending and examined.

Disposition of the Claims
Numbering of claims improper:
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered new claims 1-3 have been renumbered 4-6, respectively.  

Independent versus dependent claims:
The language of the claims as provided is unclear as to whether the claims are intended to each be independent or if claim 4 is to be independent and claims 5 and 6 are dependent from claim 4.  

Drawings
Applicant’s replacement drawing is entered.

Specification
Applicant’s substitute specification dated 10 March 2021, is entered.

The disclosure is objected to because of the following informalities: applicant amends the figure as “Replacement Sheet” (page 5), which is improper.  As only a single figure is provided, “the figure” would be an appropriate remedy.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Below is a reproduction of applicant’s claims with the examiner’s comments in bold italics.

Claim 4: A mattress pad with (indefinite as lacking a transition phrases, e.g., “comprising”, so the metes and bounds of claim interpretation cannot be determined) 7 inflatable air bladders (lacks antecedent basis) will increase and decrease air pressure (lacks antecedent basis) to raise and lower specific areas of the body (indefinite as to how the bladders are capable of achieving this limitation) of the head/should (“/” is indefinite as it is unclear if it is to be interpreted as “and” or “or”; “should” is indefinite as to what this references and is interpreted as “shoulder”), upper left torso, upper right torso, waist, upper left leg, upper right leg and lower leg (each of these lack antecedent basis, e.g., “an upper torso”; further, “upper”, “lower”, “right” and “left” are indefinite as these are relative terms of art and the metes and bounds of these terms cannot be determined).  
Claim 5: A mattress pad with inflatable air bladders with compressor and remote control will provide lift support utilizing 7 air bladders to designated areas of the body in a supine position. (the claim is replete with issues previously addressed which will not be repeated here for brevity)  
Claim 6: A mattress pad with inflatable air bladders and attached straps on all sides will be utilized as a transfer pad moving a patient from bed to bed.  (the claim is replete with issues previously addressed which will not be repeated here for brevity)  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 4 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  In the instant case the language, “areas of the body of the head/should, upper left torso, upper right torso, waist, upper left leg, upper right leg and lower leg regions” as provided in claim 4 necessarily incorporates a human organism, which is not patentable subject matter under this heading.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ye (U.S. Publication 2018/0289174).
Claim 4: Ye discloses A mattress pad with 7 inflatable air bladders (Fig. 3: 68a, 68b, 68c, 70, 72, 74 and paragraph [0086] notes an intermediate bladder may be incorporated, which results in 7 inflatable air bladders) will increase and decrease air pressure to raise and lower specific areas of the body of the head/should, upper left torso, upper right torso, waist, upper left leg, upper right leg and lower leg regions (as would be the result).  
Claim 6: Ye discloses a mattress pad with inflatable air bladders (Fig. 3: 68a, 68b, 68c, 70, 72, 74 and paragraph [0086] notes an intermediate bladder may be incorporated) and attached straps on all sides (Fig. 8C: as shown and best understood) will be utilized as a transfer pad moving a patient from bed to bed (functional use fully capable of being met by the prior art).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye.
.
Response to Arguments
Applicant’s remarks are noted.  As they are directed to the amendments made, which the examiner addressed accordingly above, the examiner reserves comment at this time.

Miscellaneous
Applicant should respectfully note that this action closes prosecution on the merits.  As a result, applicant has several options.  Below are the most common options, however, please note that this list is not exhaustive.
Request an interview after final.  See MPEP §713.09.
File an after final response.  See MPEP §714.12, §714.13.
Appeal to the Patent and Trademark Appeal Board.  See MPEP §1200
File a Request for Continued Examination (RCE).  See MPEP §706.07(h).
File a continuation.  See MPEP §201.06-§201.08.
Allow the case to go abandoned.  See MPEP §711.

A copy of the MPEP is available for electronic viewing at the uspto.gov link provided below:

http://www.uspto.gov/web/offices/pac/mpep/index.html


Should applicant wish further explanation of these options, the examiner is certainly willing to elaborate upon each of these in a scheduled telephonic interview.  The examiner encourages applicant to contact the examiner within 30 days of the mailing date of this action to avoid potential extension fees, or unwanted abandonment, associated with a delayed response.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055.  The examiner can normally be reached on M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649